
	

113 HR 4521 IH: Community Institution Mortgage Relief Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4521
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To modify exemptions for small creditors and mortgage loan servicers, to require a study of
			 appropriate capital requirements for mortgage servicing assets for
			 nonsystemic banking institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Community Institution Mortgage Relief Act of 2014.
		2.Exemption from escrow requirements for loans held by small creditorsSection 129D(c) of the Truth in Lending Act (15 U.S.C. 1639d(c)), as added by section 1461(a) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended—
			(1)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D) and
			 moving such subparagraphs 2 ems to the right;
			(2)by striking The Board and inserting the following:
				
					(1)In generalThe Board; and
			(3)by adding at the end the following new paragraph:
				
					(2)Treatment of loans held by smaller creditorsThe Board shall, by regulation, exempt from the requirements of subsection (a) any loan secured by
			 a first lien on a consumer’s principle dwelling, if such loan is held by a
			 creditor with assets of $10,000,000,000 or less..
			3.Modification to exemption for small servicers of mortgage loansSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by
			 adding at the end the following:
			
				(n)Small Servicer ExemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this
			 section for servicers that annually service 20,000 or fewer mortgage
			 loans, in order to reduce regulatory burdens while appropriately balancing
			 consumer protections..
		
